UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2011


ROBIN G. VANZANT,

                  Plaintiff – Appellant,

             v.

COMMISSIONER OF SOCIAL SECURITY,

                  Defendant – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. Pamela Meade Sargent,
Magistrate Judge. (2:07-cv-00069-pms)


Submitted:    April 20, 2009                  Decided:   May 6, 2009


Before MICHAEL, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph E. Wolfe, Norton, Virginia, for Appellant.      Julia C.
Dudley, Acting United States Attorney, Roanoke, Virginia, Eric
P. Kressman, Acting Regional Chief Counsel, Region III, Patricia
M. Smith, Supervising Attorney, Tara A. Czekaj, Special
Assistant United States Attorney, Philadelphia, Pennsylvania,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Robin G. Vanzant appeals the magistrate judge’s order

denying     her        motion     for     summary       judgment,          granting     the

Commissioner’s motion for summary judgment, and affirming the

Commissioner’s decision to deny her application for Disability

Insurance       Benefits       under   the    Social    Security      Act. *     We    have

reviewed the record and find no reversible error.                           Accordingly,

we   affirm      for     the    reasons      stated    by    the    magistrate     judge.

Vanzant v. Comm’r of Soc. Sec., No. 2:07-cv-00069-pms (W.D. Va.

Aug. 14, 2008).           We     dispense     with    oral    argument      because     the

facts     and    legal    contentions        are   adequately        presented    in    the

materials       before     the    court      and   argument        would   not   aid   the

decisional process.

                                                                                 AFFIRMED




      *
       This case was decided by a magistrate judge with the
parties’ consent under 28 U.S.C. § 636(c) (2006).



                                              2